Name: Council Implementing Regulation (EU) 2016/2373 of 22 December 2016 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and amending Implementing Regulation (EU) 2016/1127
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  politics and public safety
 Date Published: nan

 23.12.2016 EN Official Journal of the European Union L 352/31 COUNCIL IMPLEMENTING REGULATION (EU) 2016/2373 of 22 December 2016 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and amending Implementing Regulation (EU) 2016/1127 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 July 2016, the Council adopted Implementing Regulation (EU) 2016/1127 (2), implementing Article 2(3) of Regulation (EC) No 2580/2001 by establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (2) The Council has determined that an additional three persons have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Council Common Position 2001/931/CFSP (3), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (3) The list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) 2016/1127 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 344, 28.12.2001, p. 70. (2) Council Implementing Regulation (EU) 2016/1127 of 12 July 2016 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulation (EU) 2015/2425 (OJ L 188, 13.7.2016, p. 1). (3) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). ANNEX The persons listed below are added to the list of persons set out in Section I (Persons) of the Annex to Implementing Regulation (EU) 2016/1127:  EL HAJJ, Hassan Hassan, born 22 March 1988 in Zaghdraiya, Sidon (Lebanon), Canadian citizen. Passport number: JX446643 (Canada),  MELIAD, Farah (a.k.a. HUSSEIN HUSSEIN, a.k.a. JAY DEE), born 5 November 1980 in Sydney (Australia), Australian citizen. Passport number: M2719127 (Australia),  ÃANLI, Dalokay (a.k.a Sinan), born 13 October 1976 in PÃ ¼lÃ ¼mÃ ¼r (Turkey).